Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2009

Mason Wilson v. Maribeth Cully
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1687




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Mason Wilson v. Maribeth Cully" (2009). 2009 Decisions. Paper 1685.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1685


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-115                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1687
                                      ___________

                                 MASON L. WILSON,
                                                Appellant

                                            v.

           THE HONORABLE JOHN P. MURTHA; JAMES P. TERRY;
        MARIBETH CULLY; GEORGE TARASOVIC; ALTHEA V. JEFFERS
                 ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. Civil No. 08-00018)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   February 26, 2009

              Before: McKEE, FISHER and CHAGARES, Circuit Judges

                                 (Filed: March 26, 2009)
                                       __________

                                       OPINION
                                      __________

PER CURIAM

      On January 25, 2008, Mason L. Wilson filed this pro se action in the Western

District of Pennsylvania against Congressman John Patrick Murtha, Jr., several officials
within the United States Department of Veterans Affairs (“the VA”), and Althea V.

Jeffers, an official of the Johnstown Housing Authority, alleging violations of his civil

rights under 42 U.S.C. §§ 1983, 1985 and 1986. Five days later, the District Court denied

IFP status because Wilson “fail[ed] to state a claim on which relief may be granted” under

§ 1915(e)(2)(B)(ii), and dismissed the complaint, finding it “to be the antithesis of the

short and plain statement required by Fed. R. Civ. P. 8(a) and, moreover, to be so

incomprehensible . . . that the Court cannot determine what [Wilson] has attempted to

plead.” 1

       Wilson filed a timely notice of appeal, and then inexplicably filed an identical

complaint in the District Court on March 17, 2008, again moving to proceed IFP. One

day later, the District Court denied IFP status because Wilson “fail[ed] to state a claim on

which relief may be granted,” and it dismissed his complaint without prejudice. Wilson

appealed, and we affirmed in an unpublished decision. See Wilson v. Murtha,

No. 08-2243, 2008 WL 5237255 (3d Cir. Dec. 17, 2008) (“Wilson II”). We turn now to

the instant appeal.

       As in Wilson II, we first take this opportunity to remind the District Court that IFP

determinations are to be made solely on the basis of indigence, without regard to the

potential merit of a complaint. See Deutsch v. United States, 67 F.3d 1080, 1084 n.5 (3d


       1
        The District Court’s decision to dismiss without prejudice does not hinder our
exercise of jurisdiction. See Deutsch v. United States, 67 F.3d 1080, 1083 (3d Cir. 1995)
(dismissals without prejudice pursuant to § 1915 are appealable).

                                              2
Cir. 1995); Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). In any event, and

given that the Wilson’s filings are identical to those we found legally insufficient to state

a claim in Wilson II, we again conclude that the District Court did not err in finding that

Wilson’s complaint lacked an arguable basis in law.2 We are also satisfied that it would

have been an exercise in futility for the District Court to have permitted Wilson to amend

his complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Accordingly, we will affirm the District Court’s order dismissing the complaint for

failure to state a claim. In light of our disposition, Wilson’s pending motions for default

judgment and sanctions are denied.




       2
         We do not go so far as to characterize Wilson’s complaint as “incomprehensible.”
Though inartful, a little sifting reveals that the complaint advances two claims, which we
described in Wilson II as follows: “One claim concerns Murtha’s and the VA’s alleged
failure to acquire for Wilson a certified copy of his Board of Veterans’ Appeals (“BVA”)
decision from August 3, 2004. The other claim accuses Jeffers of conspiring with the VA
to have Wilson and his family evicted from their residence in Johnstown, Pennsylvania.”
2008 WL 5237255, at *1.

                                              3